                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                 CRIMINAL NO. 19-10044-RWZ


                                UNITED STATES OF AMERICA

                                                  v.

                                          VASILY HARDY


                                              ORDER

                                          August 28, 2019


ZOBEL, S.D.J.
       Defendant Vasily Hardy is charged in one count with being a felon in possession

of a firearm and ammunition. 18 U.S.C. § 922(g)(1). He challenges the impoundment

of his vehicle and moves to suppress the firearm and ammunition seized during the

subsequent inventory search.

I.     Findings of Fact1

       On November 14, 2018, at approximately 10:30 p.m., Wellesley Police Officer

Travis Dixon (hereafter “Dixon”) observed a vehicle commit a series of traffic violations

on Route 9 in Wellesley, Massachusetts. He contacted the Wellesley Police

Department ("WPD") to run the license plate and learned that the car was registered to

defendant and that defendant’s license had been suspended. Dixon activated his police

lights and defendant immediately pulled over into a metered parking space on

Washington Street in Newton, Massachusetts.



       1
              The court held an evidentiary hearing on August 14, 2019, at which Officers Travis Dixon
and Matthew Wall testified. Docket # 43.
       Dixon approached the vehicle and asked for defendant’s identification. The

defendant was alone in the car. Dixon then learned via radio dispatch that there was an

active warrant for defendant from Lowell District Court. Meanwhile, WPD Officer

Matthew Wall (hereafter “Wall”) overheard the radio transmissions regarding the traffic

stop and arrived at the scene.

       While defendant waited in his car, the two officers spoke briefly and decided to

arrest defendant for the active warrant and for driving with a suspended license. Dixon

called for a tow truck to impound defendant’s vehicle. The officers arrested defendant

and placed him in Wall’s police cruiser. Wall drove defendant to the Wellesley Police

station while Dixon remained at the scene. From the backseat of the cruiser, defendant

asked, “What happens with my vehicle?” Wall replied, “Your vehicle’s going to be

towed, sir.” The defendant initially said, “Okay,” but several seconds later asked, “Can

you leave my car there so it doesn’t have to get towed?” Wall responded, “No sir, we

can’t,” and explained that Dixon would complete an inventory search of his vehicle prior

to the tow. At no point did defendant suggest the name or availability of another person

to take charge of the vehicle.

       During Dixon’s subsequent search of the car, he found a Sig Sauer semi-

automatic pistol and sixteen rounds of ammunition inside a backpack in the backseat.

He filled out the WPD “Motor Vehicle Inventory Form,” listing these and other items

found in the car. See Docket # 36-2. Sergeant Robert Gallagher (hereafter

“Gallagher”), the shift supervisor, arrived on the scene where he photographed and

collected the pistol and ammunition.



                                            2
       At the Wellesley Police station, defendant received his Miranda warnings twice,

signed a Miranda warnings form, and agreed to speak with Dixon and Sergeant

Gallagher. The defendant admitted that the vehicle, firearm, and ammunition were his.

II.    Legal Standard

       “[T]he Constitution permits arresting officers to impound [without a warrant],

pursuant to standard procedures, an arrested person's automobile that might otherwise

be left abandoned.” United States v. Ramos-Morales, 981 F.2d 625, 627 (1st Cir.

1992). This “community caretaking exception” to the Fourth Amendment’s warrant

requirement recognizes law enforcement’s responsibility to protect a car from theft and

vandalism and to remove vehicles that impede traffic or threaten public safety and

convenience. United States v. Coccia, 446 F.3d 233, 238 (1st Cir. 2006).

       The decision to impound an arrestee’s car must be reasonable under the

circumstances and not driven by investigatory motives. “The reasonableness analysis

does not hinge solely on any particular factor,” but takes into account all of the facts and

circumstances. Coccia, 446 F.3d at 239. In particular, courts consider the existence of

and adherence to established criteria, such as written policy and/or standard routine.

See also United States v. Sanchez, 535 F. Supp. 2d 216, 221 (D. Mass. 2008), aff'd,

612 F.3d 1 (1st Cir. 2010) (“The Supreme Court has emphasized the importance of

standardized criteria or established routine ... the latter clause suggesting that the policy

need not be in writing”) (internal citations and quotation marks omitted).

       When a vehicle is properly impounded, the police may conduct a warrantless

inventory search of the vehicle, including any compartments or closed containers. The


                                              3
purpose of an inventory search is to protect “the property of the owner …, the police

from claims resulting from lost or stolen property, and the police and the public from

dangerous instrumentalities stored inside.” Colorado v. Bertine, 479 U.S. 367, 373

(1987). For an inventory search to be valid and the evidence discovered admissible,

officers must adhere to standardized criteria and procedures. Florida v. Wells, 495 U.S.

1, 4 (1990).

III.    Discussion

        Defendant challenges the initial impoundment of his vehicle and therefore argues

that the fruits of the subsequent inventory search, including the firearm and ammunition,

must be suppressed.2

        WPD’s written policy pertinently states:

        When the operator is arrested, and proposes that the vehicle be
        turned over to an identified person who is not under arrest or
        otherwise incapacitated and who agrees to take charge of the
        vehicle, the officer should allow such arrangement as an alternative
        to police tow provided he can verify that proposed operator is
        properly licensed. When the officer does not permit the third party
        to take charge of the vehicle, the reasons for ordering the tow shall
        be articulated in his/her report.

WPD Motor Vehicle Inventory Policy & Procedure No. 5.03, Docket # 36-1.

        The written policy describes the protocol to be followed when an arrestee

proposes an alternate driver, such as one at the scene or immediately nearby, to take

control of the vehicle. When an arrestee is alone, however, Dixon and Travis testified


        2
                 Defendant does not challenge the inventory search itself or argue that it was not carried
out pursuant to valid policies.


                                                     4
that it is WPD’s general practice to tow the vehicle, especially if it is on a public road.

This procedure reflects a reasonable approach to law enforcement’s community

caretaking role and the officers adhered to this protocol in defendant’s case.

        Defendant nonetheless complains that the officers failed to ask him if there was

someone nearby to take charge of the vehicle. Defendant acknowledges that he was

alone when he was stopped, but he states that three of his family members reside “less

than a 30 minute drive” away from where he was arrested and, therefore, could have

retrieved his car.3 Docket # 36 at 9. But WPD’s policy and practice plainly do not

dictate that officers affirmatively inquire about the availability of a third-party driver. Nor

does the law impose such a requirement. The First Circuit has clearly stated that “law

enforcement officials are not required to give arrestees the opportunity to make

arrangements for their vehicles when deciding whether impoundment is appropriate.”

Vega-Encarnacion v. Babilonia, 344 F.3d 37, 41 (1st Cir. 2003); see also Jaynes v.

Mitchell, 824 F.3d 187, 197 (1st Cir. 2016) (“where a driver is arrested and there is no

one immediately on hand to take possession, the officials have a legitimate

non-investigatory reason for impounding the car”) (emphasis added) (citation omitted).

        Lastly, defendant argues that impoundment was unnecessary because his

vehicle was in a designated parking spot, the parking meter was inactive at the time of

his arrest, and thus, at worst, his car would have accrued parking tickets the next day.

        3
                 Even if the defendant identified a person to Dixon and Travis who could come to the
scene to retrieve his vehicle, the officers need not have allowed such an arrangement. See e.g., United
States v. Mensah, 796 F. Supp. 2d 265, 269 (D. Mass. 2011), aff'd, 737 F.3d 789 (1st Cir. 2013) (denying
motion to suppress when officers did not permit defendant’s girlfriend, who was at his residence a few
blocks away, to claim the vehicle).


                                                   5
Yet officers may tow a vehicle despite the existence of “alternative means of dealing

with the automobile, even less intrusive means.” Boudreau v. Lussier, 901 F.3d 65, 72

(1st Cir. 2018) (quoting United States v. Rodríguez-Morales, 929 F.2d 780, 786 (1st Cir.

1991)). Defendant’s car was stopped on the side of a street after 10:30 p.m. Dixon and

Travis testified that they did not know nor could they control when defendant would be

released from custody. Nor did they know for certain whether defendant’s car would be

ticketed or eventually towed by the city if it remained where it was. Under these

circumstances, the decision to impound the vehicle was eminently reasonable.

IV.   Conclusion

      Defendant’s motion to suppress (Docket # 36) is DENIED.




          August 28, 2019                              /s/ Rya W. Zobel
            DATE                                       RYA W. ZOBEL
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                            6
